Robinson, C. J.
1 2 There was a trial by jury. After the verdict was returned, the defendant filed a motion for a new trial, one ground of which was the alleged disqualification of one of the jurors to act as juror in the trial of the case. The motion was overruled, and the only question presented for our determination is, should a new trial have have been granted on the ground stated ? It appears that the juror referred to in the motion moved from Benton county to the state of Nebraska, in March, 1897, and returned in September, 1898, about two weeks before he acted as juror. He states that he went to Nebraska on account of his health, without any intention of mailing his permanent residence in that state; that he did not vote in that state, bnt Avhilé living in it claimed that his residence was in this state; that although he took to Nebraska his family, and some of his household goods, a portion of his goods was left in this state, and it was his intention to' return to Vinton as soon as the condition of his health should permit him to do so. The evidence does not sIioay that he lost his residence in this state. But, if it should have been found that he did lose it in the manner claimed, that fact would not entitle the defendant to a new trial. It is not shown that any examination of the jnror Avas made before he was accepted, nor that his alleged disqualification was not known to the defendant at that time. Therefore, under the rule announced in State v. Pickett, 103 Iowa, 714, the right to object to the juror must be held tqi have been waived. The judgment of the district court appears to be right, and it is aeeirmed.